Case 1:21-cv-07162-JFK Document 1-2 Filed 08/25/21 Page 1 of 9

EXHIBIT “A”
 

  

25/21 Page 2raje& no. 807097/2021E

  

(FILED: BRONX aGOUNIYC VOI HBE
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX

TTR SR ee ee em ee eee ee ee ee x Index No.:
FABIOLA MERCADO, : Date purchased:

Plaintiff(s) designate(s)
: BRONX
: County as the place of trial
PlarntLee,
-against- : The basis of the venue is
Residence of Plaintiff

; SUMMONS
PETSMART, :
: Plaintiff resides at
: 29 E Mosholu Pkwy North
>: Bronx, New York
Defendant.
Te SR A RR ROR oe oe ee ee x County of Bronx
To the above named Defendant (s)

You are hereby summoned to answer the complaint in
this action and to serve a copy of your answer, or, if the
complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiff's Attorney(s) within 20 days-after the
service of this summons, exclusive of the day of S@xyvice (or within
30 days after the service is complete if Ahis \immons is not
personally delivered to you within the Sta Mew York); and in
case of your failure to appear or answer, /judément! will be taken
against you by default for the relief deme

  
   
  
 
 
   
  

Dominick \W™tbeéVvelle
Dated: Mou 2 , 2021 Attorney(&) for Plaintiff
Office and Post Office Address

Defendant Address: 152 Forest Ave
Locust Valley, New York 11560

PETSMART
2458 Central Park Avenue
Yonkers, NY 10710

st\mercado.993\summons

1 of 8
 

(FILED: BRONXC@SOUNIYC\CLERK-JOB/DpZa0eT 164 -HieCpR25/21 Page 3nmk@ wo. 807097/20218

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

FABIOLA MERCADO, === SSStS™S*~S~™S :
Plaintiff, Tndex No.:
~against- Filing Date:
PETSMART, VERIFIED COMPLAINT
Defendant. ;
Ne ME RR MARES CER Re EAER EE. Redeem evan x

Plaintiff, FABIOLA MERCADO, by and through her attorney
DOMINICK W. LAVELLE, ESQ, complaining of the defendants, hereby

alleges as follows:

1: That at all times hereinafter mentioned, plaintiff
FABIOLA MERCADO was and is a resident of the County of Bronx, State

of New York, residing at 29 E Mosholu Pkwy North, Bronx, NY 10467.

2. That at all times hereinafter mentioned, and upon
information and belief, defendant PETSMART was and is a duly
organized domestic corporation or other business entity with an

address of 2458 Central Park Avenue, Yonkers, NY 10710.

AS AND FOR A FIRST CAUSE OF ACTION

 

(Negligence Against Defendant PETSMART)

2 on A
 

(FILED: BRONCaSOUNIYC CLERK JOB /DDZO0ST 161 SC pM25/21 Page 4:0f® no. 807097/20218

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

 

3 Plaintiff repeats and realleges each of the allegations
contained in paragraph "1" through "2" of the Complaint as if

set forth herein at length.

4, Upon information and belief, and at all times hereinafter
mentioned, defendant was the owner of a certain PetSmart store
located at 2458 Central Park Avenue, Yonkers, NY 10710 (the

"Premises"),

5. Upon information and belief, and at all times hereinafter

mentioned, defendant was the operator of the Premises.

6. Upon information and belief, and at all times hereinafter

mentioned, defendant controlled the Premises.

Fs Upon information and belief, and at all times hereinafter

mentioned, defendant maintained the Premises.

8. Upon information and belief, and at all times hereinafter

mentioned, defendant was the managing agent of the Premises.

a. That at all times hereinafter mentioned, the defendant,
their employees, servants and agents, operated, controlled,
maintained and managed the premises, it being the duty of the
defendant, their employees, servants and agents to keep said

premises in a safe and habitable condition, to be so constructed,

3 of 8
 

(FILED: BRONICGSOUNIYVOLERE JOS /DOARUA 101 FSO pM25/21 Page Swikk No. 807097/20218

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

equipped, operated and maintained so as to provide reasonable and
adequate protection to the lives, health and safety of all persons

and tenants frequenting the Premises.

10. That on or about the 28th day of January, 2021,
plaintiff FABIOLA MERCADO was lawfully upon said premises as a

customer.

11. That on or about the 28th day of January, 2021, while
plaintiff was walking in the store, she slipped and fell ona
slippery, wet, spilled liquid on the premises. There was no warning

sign of any sort.

12. Plaintiff FABIOLA MERCADO was caused to sustain severe
injuries as a result of defendant's negligence, recklessness and
wanton disregar@ in allowing the area where she was injured to be

in a dangerous and unsafe condition.

13. Plaintiff's accident was due solely to the negligence,
carelessness, recklessness and wanton disregard of the defendant in
Failing to maintain, prevent and correct the obviously dangerous
conditions in the Premises; in permitting the floor to remain ina
hazardous, and defective condition for a long period of time prior
to plaintiff’s accident; in failing to properly notify plaintiff of
the dangers; in failing to inspect and clean the defective area
before the accident occurred, by failing to provide a caution sign;
in failing to rope off the dangerous condition and in sum creating

3

4 of 8
 

(FILED: BRONX aSOUNTYvearHRE- JOS /DOVT0ET IA ed pM25/21 Page Gwie& no. 807097/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

and perpetuating the dangerous conditions which existed for a
significant period of time that in the exercise of reasonable care

defendant knew or should have known of its existence and corrected

At

14. Defendant created the dangerous condition.

15. Defendant had notice or knowledge of the dangerous
condition.

16. Defendant by the exercise of due care and concern, should
have had knowledge of the dangerous condition for a long time prior

to this accident.

17. That by reason of the defendant’s negligence, plaintiff
has suffered serious injuries. The injuries are permanent and are
the cause of great physical pain and mental anguish, present and

future.

18. That the amount of damages alleged herein exceeds the
jurisdictional limit of any other inferior court that would

otherwise have jurisdiction over this matter.

WHEREFORE, the plaintiff, FABIOLA MERCADO, demands judgment
against defendant PETSMART for damages alleged herein in a sum that

is both just and fair, the costs and disbursements of this action

5 of 8
 

(FILED: BRONX GOUNTYC CLERE 05 /PD7F0ST lea SRO M{25/21 Page tofe@ no. 807097/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

and such other and further relief this court deems just and proper.

AS AND FOR A FOURTH CAUSE OF ACTION
(Nuisance Against Defendant PETSMART)

19. Plaintiff repeats and realleges each of the allegations
contained in paragraphs "1" through "18" of the complaint as if set

forth herein at length.

aa. At all times mentioned in this complaint the unsafe

condition of the area constituted a nuisance.

2l. Defendants negligently and carelessly failed to abate
said nuisance which constituted an unsafe and illegal condition in
violation of their duty to the public and particularly the

plaintiff. Said nuisance existed on the 28th day of January, 2021.

22. Said nuisance was the direct and proximate cause of

plaintiffS injuries as described herein.

WHEREFORE, the plaintiff, FABIOLA MERCADO, demands judgment in
the second cause of action against all defendants for all damages

alleged herein together with the costs and disbursements of this
action, and such other and further relief that this court deems

just and proper.

6 of 8
 

(FILED: BRONXCaSOUNTIYC
NYSCEF DOC. NO. 1

 

25/21 Page 8iof& No. 807097/2021E
RECEIVED NYSCEF: 05/21/2021

Dated: Locust Valley, New York
May 20 , 2021
Respectfull itted,

 

Dominick W. Lavelle, Esq.
Attorney for Plaintiff
FABIOLA MERCADO

152 Forest Ave

Locust Valley, NY 1156060

(516) 739-8111
st\mercado.993\vc

7 of 8
 

(FILED: BRONX SeunEYVCHERK JOS /Poye oat ter ARPT BMzA59/21 Page Qf wo. 807097/20215

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2021

VERIFICATION

EMILY K. LAVELLE, an attorney admitted to practice in the Courts of the State of New
York, affirms the following under the penalties of perjury:

[ am an associate with the Law Office of Dominick W. Lavelle, the attorney for the
Plaintiff FABIOLA MERCADO, for the within action and I am fully familiar with the facts and
circumstances herein.

I have read the foregoing SUMMONS & COMPLAINT and know the contents thereof,
to be true to my own knowledge, except as to the matters therein stated to be alleged upon
information and belief, and as to those matters, | believe them to be true.

The grounds of my belief as to all matters not stated upon my own knowledge are based
upon investigation and information gathered in my file.

The reason this verification is being made by the undersigned and not the plaintiffs is that
said plaintiffs do not maintain residence in the county where your affirmant maintains his office.

Dated: Locust Valley, New York
May 20, 2021

Law Offices a Sop W. Lavell
Emily K. Lavelle, Es
152 ForeskKAve

Locust Valley, New York 11560
(516) 739-8111

 

8 of 8B
